Citation Nr: 1023921	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2006, the Veteran was afforded a hearing before a 
Decision Review Officer of the RO.  In March 2010, he was 
afforded a hearing at the RO before the undersigned Veterans 
Law Judge.  A transcript of each proceeding is of record.


FINDING OF FACT

The Veteran has PTSD as a result of verified in-service 
stressors. 


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).



Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

If, however, PTSD was not diagnosed in service and the 
claimant did not serve in combat, or if the claimed stressor 
is not related to combat, there must be independent evidence 
to corroborate the Veteran's statement as to the occurrence 
of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The contends that he has PTSD as a result of stressors 
associated with his active duty in Thailand servicing 
airplanes.  Specifically, he contends that at least 20 of the 
aircraft that he worked on were lost and never recovered.  
The Veteran's service personnel records show that he served 
in Thailand as a jet aircraft mechanic from February 1967 to 
March 1969 and as a crew chief from October 1970 to October 
1971.  In the November 2009 Supplemental Statement of the 
Case, the RO conceded that the Veteran's alleged service 
stressors have been corroborated.  The Board also finds that 
the alleged service stressors have been corroborated.  Thus, 
the instant case turns on whether the Veteran has PTSD which 
is related to a verified service stressor.  The Board has 
carefully reviewed the evidence of record and finds that the 
evidence for and against the claim is in equipoise.  

Examination upon entrance into active service in March 1964 
noted a normal psychiatric state.  Likewise, on his report of 
medical history of the same date, the Veteran did not report 
trouble sleeping, nightmares, nervous trouble, or excessive 
drinking or drug habits.  Service treatment records show 
complaints of and treatment for anxiety symptoms.  An October 
1968 record notes that the Veteran reported for a psychiatric 
evaluation following a drinking binge.  The examiner did not 
find any psychiatric behavioral patterns, but rather found an 
adjustment problem.  Records dated in July 1979 show that the 
Veteran sought treatment for personal and family problems.  A 
January 1980 treatment record notes that the Veteran appeared 
very anxious and uptight; however, a physical profile report 
also dated in January 1980 indicates that the Veteran was 
found to be psychiatrically fit for duty.  

Periodic examinations, including his retirement examination 
in August 1986, continued to disclose a normal psychiatric 
state.  However, on his report of medical history upon 
retirement, the Veteran reported a history of symptoms of 
depression and excessive worry.  The reviewing examiner noted 
that the Veteran had severe anxiety in May 1979 during which 
he was treated for about two to three months with group 
therapy before he discontinued his therapy.  The Veteran also 
reported anxiety due to having been recently relived of his 
responsibilities on the flight line, but denied suicidal 
thoughts.  

A post service treatment record dated in May 1994 notes a 
very anxious Veteran with an almost manic demeanor that was 
possibly secondary to anxiety or alcohol abuse.  Reports of 
VA examinations dated in August 1995 and October 1997, 
conducted in conjunction with separate claims, note a history 
of depression, anxiety, and alcohol dependence beginning 
prior to service 

VA treatment records dated from September 2004 to March 2006 
reflect diagnoses of PTSD.  The record of a March 2006 PTSD 
diagnostic interview notes that the Veteran reported having 
problems since returning from his active service experience 
in Thailand, that he thought might be undiagnosed PTSD, as 
well as problems with depression and alcohol abuse.  The 
Veteran reported a history of treatment for alcohol 
dependence dating back to 1979 during his active service.  
Regarding stressors, the Veteran stated that combat missions 
were flown over Vietnam from the base where he was stationed 
in Thailand, but indicated that he was never a passenger on 
any combat missions.  Instead, as part of his duties, he had 
to work on aircraft to ensure that everything was combat 
ready, and then would assist the pilots in getting strapped 
into the fighter jets (F 105s).  He stated that pilots would 
sometimes beg him to ground the plane because they feared 
getting shot down.  One particular incident involved a close 
pilot friend of his who begged him to ground the plane.  The 
Veteran refused and the Veteran learned a few hours later 
that the pilot was killed when he was hit by a surface to air 
missile.  At one point the Veteran reported feeling 
"jinxed" because it seemed every plane he touched ended up 
being shot down.  The Veteran also recounted an incident in 
which he assisted a plane that landed while the base was 
under attack.  The plane was damaged and crashed upon 
landing, killing four men inside.  The Veteran witnessed the 
removal of the four burned bodies.  

The psychologist performing the interview also noted that the 
Veteran reported childhood trauma, particularly that his 
father was a physically harsh disciplinarian.  After a 
thorough mental examination, the psychologist provided 
diagnoses of PTSD and alcohol dependence.  The psychologist 
opined that the PTSD seemed to be related to the Veteran's 
military-related traumatic exposure.  

The Veteran was afforded a VA psychological examination in 
October 2009 for PTSD.  The Veteran reported physical abuse 
by his father as well as sexual molestation by an older woman 
and "another guy" when he was about seven or eight years 
old.  The Veteran also reported a long history of alcohol 
abuse.  With regard to service stressors, the Veteran 
recounted the incident in which a captain came to him and 
asked him to "break the plane" because he was afraid he 
would be shot down.  Later the Veteran received news that the 
pilot was killed on his mission.  After mental examination, 
the examiner provided diagnoses of alcohol dependence and 
PTSD from childhood.  The examiner opined that the Veteran 
met the criterion for PTSD but that criterion A was met by 
childhood physical and emotional abuse, and not by his 
military experiences.  

The Board notes that the Veteran was afforded both a hearing 
before a Decision Review Officer in November 2006, and a 
hearing before the undersigned Veterans Law Judge in March 
2010.  At both his hearings the Veteran again recounted 
incidents in which various pilots he knew or worked with as a 
crew chief were killed, and that he felt "jinxed" due to a 
seemingly large number of his planes that were shot down.  
Additionally, he described the incident in which he witnessed 
a plane crash that killed four people, as well as stated that 
he saw the four badly burned bodies afterwards.  In the March 
2010 Board hearing the Veteran further testified that prior 
to his entrance into military service in 1964, he was healthy 
and had no mental health issues.  

The Board notes that the October 2009 VA examiner, a 
psychologist, stated that the Veteran's PTSD was not related 
to his active service but rather was related to physical and 
sexual abuse as a child.  While the opinion of this 
psychologist cannot ignored or disregarded, Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
the evidence and is not obligated to accept the 
psychologist's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).

In this case, there is no contemporaneous medical evidence of 
the existence of PTSD prior to the Veteran's period of active 
service and no evidence of the disorder was found on the 
entrance examination.  The Veteran experienced psychiatric 
symptoms in service, and there is no indication in the 
service treatment records that those symptoms were related 
pre-service traumatic events.  Upon retirement from active 
service, the Veteran reported a history of depression and 
excessive worry.  Moreover, the March 2006 VA psychologist 
attributed the Veteran's PTSD to service stressors.  Although 
the Veteran did not report sexual trauma to the March 2006 
examiner, both doctors noted the same childhood physical 
abuse.  Moreover, treatment records reflect that the Veteran 
has been found to have PTSD due to service stressors.

Thus, there is an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's 
claim.  As such, service connection is in order for the 
Veteran's PTSD.


ORDER

Service connection for PTSD is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


